32 So. 3d 177 (2010)
James Lee BULLARD, Appellant,
v.
STATE of Florida and Department of Corrections, Appellees.
No. 5D09-2520.
District Court of Appeal of Florida, Fifth District.
April 1, 2010.
James L. Bullard, Bonifay, pro se.
*178 Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
James Lee Bullard ["Bullard"] appeals the trial court's denial of his petition for writ of habeas corpus. We affirm.
In 2008, the State charged Bullard with driving while license revoked as a habitual traffic offender in violation of section 322.34(5), Florida Statutes (2008). Bullard pled nolo contendere to the charge, and he was accordingly adjudicated and sentenced. Thereafter, Bullard filed a petition for writ of habeas corpus with the trial court, alleging he is being illegally detained because the State was allowed to use his pre-1997 convictions to enhance his conviction for driving with a suspended license to a felony in case number 2008-CF-13769, contrary to the Florida Supreme Court's ruling in Thompson v. State, 887 So. 2d 1260 (Fla.2004).
As correctly found by the trial court, habeas corpus is not a proper vehicle to raise this issue, nor is there any merit to his claim.
AFFIRMED.
PALMER and JACOBUS, JJ., concur.